Exhibit 10.4


CSI COMPRESSCO LP
SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR PHANTOM UNIT AGREEMENT


Director:
 
Date of Grant:
 
Number of Phantom Units:
 

This Phantom Unit Agreement (this “Agreement”) is made as of _____________,
between CSI Compressco GP Inc., a Delaware corporation (the “Company”), as the
General Partner of CSI Compressco LP (the “Partnership”), and
__________________________ (the “Director”) pursuant to the terms and conditions
of the CSI Compressco LP Second Amended and Restated 2011 Long Term Incentive
Plan (the “Plan”). The Director acknowledges receipt of a copy of the Plan, and
agrees that the terms and provisions of the Plan, including any future
amendments thereto, shall be deemed a part of this Agreement as if fully set
forth herein. Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.
WHEREAS, the Board of Directors of the Company (the “Board”), has adopted the
Plan to, among other things, attract, retain and motivate certain employees,
directors and consultants of the Company, the Partnership and their respective
Affiliates (each, a “Company Entity” and, collectively, the “Company Entities”);
and
WHEREAS, the Company desires to grant to the Director on the terms and
conditions set forth herein and in the Plan, and the Director desires to accept
on such terms and conditions, the number of Phantom Units set forth herein.
NOW, THEREFORE, in consideration of the Director’s agreement to provide or to
continue providing services for the benefit of the Company Entities, the Company
and the Director agree as follows:
1.Grant of Phantom Units. The Company hereby grants to the Director, effective
as of _____________ (the “Date of Grant”), _____________ Phantom Units, subject
to all of the terms and conditions set forth in the Plan and in this Agreement
(individually, a “Phantom Unit” and collectively, the “Phantom Units”).
2.Grant of Distribution Equivalent Rights. The Company hereby grants to the
Director, effective as of the Grant Date, a Distribution Equivalent Right (or
“DER”) in tandem with each Phantom Unit and such DER shall be subject to the
same restrictions as, and shall vest and be settled or forfeited along with, the
Phantom Unit with respect to which such DER was granted in tandem. The effect of
a DER is as follows: in the event the Partnership pays any cash distributions in
respect of its outstanding Units and, on the record date for such cash
distribution, the Director holds Phantom Units granted pursuant to this
Agreement that have not both vested and been settled, the Company shall credit
to the Director’s benefit (whether in a book keeping account or such other
method determined by the Company) an amount equal to the cash distributions the
Director would





--------------------------------------------------------------------------------




have received if the Director were the record owner, as of such record date, of
the number of Units related to the portion of the Director’s Phantom Units that
have not been settled as of such record date. Such amounts shall accumulate for
each Phantom Unit, without interest or other imputed income, and shall vest and
be settled (as provided in Section 5) if and when the Phantom Unit with respect
to which the DER was granted in tandem vests and is settled, or shall be
forfeited if the Phantom Unit with respect to which the DER was granted in
tandem is forfeited.
3.Forfeiture Restrictions. In the event of the termination of the Director’s
service as a director of the Company for any reason or no reason whatsoever, the
Director shall upon such termination automatically forfeit to the Company, for
no consideration, every Phantom Unit (and the DER granted in tandem with such
Phantom Unit and accumulated but unpaid distributions with respect to such DER)
that has not previously become a Vested Phantom Unit in accordance with Section
4. The Director’s rights with respect to the Phantom Units and any DERs granted
in tandem with such Phantom Units shall remain forfeitable at all times prior to
the date on which such rights vest and the forfeiture restrictions with respect
to the Phantom Units lapse in accordance with Section 4.
4.Vesting of Phantom Units. Except as otherwise provided in this Agreement and
the Plan, the Phantom Units will vest in accordance with the vesting schedule
set forth in the following table, provided that the Director serves as a
director of the Company from the Date of Grant through each vesting date set
forth below (each, a “Vesting Date”):
Vesting Date
Cumulative Vested Percentage
[ ]
[ ]%



If, on any Vesting Date other than the final Vesting Date, the application of
the vesting schedule set forth above results in a fractional Phantom Unit
becoming vested, the number of Phantom Units vesting on such date shall be
rounded up to the next whole number of Phantom Units. On the final Vesting Date,
only the Phantom Units not previously vested shall be eligible to become Vested
Phantom Units. Phantom Units that have become vested pursuant to the schedule
above are referred to herein as “Vested Phantom Units.”
5.Settlement of Phantom Units and DERs.
(a)    Settlement Date. Vested Phantom Units (and accumulated but unpaid
distributions with respect to DERs) shall be settled on a date determined by the
Company, which date shall be not more than 10 days following the Vesting Date of
such Vested Phantom Units (“Settlement Date”).
(b)    Settlement of Vested Phantom Units. Upon settlement of the Vested Phantom
Units, the Director shall receive that number of Units equal to the number of
Vested Phantom Units.
(c)    Settlement of DERs. Upon settlement of any DERs, the Director shall
receive the number of Units equal to the aggregate dollar amount (without
interest) of the accumulated but unpaid distributions with respect to such DERs
divided by the Fair Market Value of a Unit on the


A- 2

--------------------------------------------------------------------------------




day the corresponding Phantom Units with respect to which such DER was granted
in tandem vest and become non-forfeitable. Partial Units will be paid in cash
(without interest). Payment of any DERs shall be made at the same time the
corresponding Phantom Units with respect to which such DER was granted in tandem
are paid pursuant to Section 5(b).
(d)    Procedures. Settlement of Phantom Units and DERs shall be subject to and
pursuant to rules and procedures established by the Committee in its sole
discretion.
6.Transferability and Assignment. Except as provided in this Section 6, neither
this Agreement, the Phantom Units nor the DERs granted hereunder may be sold,
assigned, pledged, exchanged, hypothecated, or otherwise transferred,
encumbered, or disposed of by the Director. Notwithstanding the foregoing, if
the Director should die after a Phantom Unit has become a Vested Phantom Unit,
but before such Vested Phantom Unit and corresponding DER have been settled,
such Vested Phantom Unit and corresponding DER shall be subject to transfer by
reason of the Director’s death by will or the laws of descent and distribution.
Any purported transfer, assignment, alienation, pledge, hypothecation,
attachment, sale, transfer or encumbrance not in accordance with the foregoing
shall be null, void and unenforceable against the Company Entities.
7.Status of Units. The Phantom Units granted pursuant to this Agreement do not
and shall not entitle the Director to any rights of a holder of Units and the
Director shall not have any rights as a holder of Units hereunder unless and
until the Phantom Units are settled and the Units are received by the Director.
The Director agrees that any Units that he acquires upon the settlement of
Vested Phantom Units and DERs will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws, the Plan or the rules, regulations and other requirements of
the SEC and any stock exchange upon which the Units are then listed.
Notwithstanding any provision of this Agreement to the contrary, the grant of
the Phantom Units and the DERs granted in tandem therewith, and issuance of any
Units in settlement thereof, will also be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange upon which the Units
may then be listed. No Units will be issued hereunder if such issuance would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Units may then be listed. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any Units subject to this Agreement will relieve the
Company of any liability in respect of the failure to issue such Units as to
which such requisite authority has not been obtained. From time to time, the
Board and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate persons to make Units
available for issuance. The Director agrees that (a) any certificates
representing the Units acquired in settlement of Vested Phantom Units and DERs
under this Agreement may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws, (b)
the Company and the Partnership may refuse to issue or deliver the Units
acquired in settlement of Vested Phantom Units and DERs under this Agreement if
such proposed issuance or delivery would, in the opinion of counsel satisfactory
to the Partnership, constitute a violation of any applicable securities law, and
(c) the


A- 3

--------------------------------------------------------------------------------




Partnership may give appropriate instructions to its transfer agent or the
Company, as applicable, to stop the issuance or delivery of the Units to be
acquired in settlement of Vested Phantom Units and DERs under this Agreement. In
addition to the terms and conditions provided herein, the Company may require
that the Director make such covenants, agreements, and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, rules, regulations, or requirements.
8.Tax Withholding. The Company Entities shall have the authority and the right
to deduct or withhold, or to require the Director to remit to a Company Entity,
an amount sufficient to satisfy all applicable federal, state and local taxes
(including the Director’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the
Phantom Units and the DERs granted hereunder. In satisfaction of the foregoing
requirement, unless other arrangements have been made that are acceptable to the
Committee, the Board or a committee of the Board that is composed solely of two
or more Qualified Members, the Director shall either (a) pay to the applicable
Company Entity, or make arrangements satisfactory to the applicable Company
Entity for the payment of, an amount of cash equal to the sums required to be
withheld by the applicable Company Entity, or (b) surrender the number of Units
otherwise issuable to the Director having an aggregate Fair Market Value on the
date of such surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, local
and/or foreign tax purposes, including payroll taxes, that may be utilized
without creating adverse accounting treatment for any Company Entity with
respect to the Phantom Units and the DERs granted hereunder, as determined by
the Committee.
9.General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of the Committee with respect thereto and this Agreement shall be
final and binding upon the Director and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
(b)    No Guarantee of Board Membership. Nothing in this Agreement or in the
Plan shall be construed as giving the Director any right with respect to
continuance of service as a director of the Company, nor shall it interfere in
any way with any right the Company would otherwise have to terminate such
Director’s Board membership or other service at any time.
(c)    Tax Consultation. None of the Board, the Committee or the Company
Entities have made any warranty or representation to the Director with respect
to the income tax consequences of the grant or vesting of the Phantom Units or
the transactions contemplated by this Agreement, and the Director represents
that he is in no manner relying on such entities or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. The Director represents that he has consulted with any tax
consultants that the Director deems advisable in connection with the Phantom
Units.


A- 4

--------------------------------------------------------------------------------




(d)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(e)    Successors. This Agreement shall be binding upon the Director, the
Director’s legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(h)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(i)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(j)    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee, as applicable (i) to the extent
permitted by the Plan, (ii) to the extent necessary to comply with applicable
laws and regulations or to conform the provisions of this Agreement to any
changes thereto or (iii) to settle the Phantom Units pursuant to all applicable
provisions of the Plan. Except as provided in the preceding sentence, this
Agreement cannot be modified, altered or amended, except by a written agreement
signed by both the Company and the Director.
(k)    Insider Trading Policy. The terms of the Company’s insider trading policy
with respect to Units are incorporated herein by reference.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Company Entities to the extent necessary to
comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.


A- 5

--------------------------------------------------------------------------------




(m)    Community Interest of Spouse. The Director’s spouse shall be required to
execute the spousal consent set forth on the signature page attached hereto to
evidence such spouse’s agreement and consent to be bound by the terms and
conditions of this Agreement and the Plan as to such spouse’s interest, whether
as community property or otherwise, if any, in the Phantom Units granted to the
Director hereunder.
(n)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Director agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Director has access. The
Director hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver, and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.


[Signature Page Follows]


A- 6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, effective for all purposes as provided above.


CSI COMPRESSCO GP INC.




By:    
Name:    

Title:    




DIRECTOR




__________________________________________
    




SPOUSAL CONSENT
The Director’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and the Plan and their binding
effect upon any marital or community property interests he or she may now or
hereafter own, and agrees that the termination of his or her and the Director’s
marital relationship for any reason shall not have the effect of removing any
Units otherwise subject to this Agreement from coverage hereunder and that his
or her awareness, understanding, consent and agreement are evidenced by his or
her signature below.


__________________________________________
Printed Name:    


A- 7